


EXHIBIT 10.44

 

GRAPHIC [g12662li01i001.gif]    

 

November 20, 2008

 

 

Mr. Kevin L. Lilly

13515 Ballantyne Corporate Place

Charlotte, North Carolina 28277

 

Dear Kevin:

 

SPX Corporation (the “Company”) recognizes that your contribution to its growth
and success will be substantial and desires to assure your continued
employment.  In this regard, the Board of Directors of the Company (the “Board”)
recognizes that, as is the case with many publicly held corporations, the
possibility of a Change of Control (as defined in Section 2, below) may exist
and that such possibility, and the uncertainty and questions which it may raise
among management, may result in the departure or distraction of management
personnel to the detriment of the Company and its shareholders.

 

The Board has determined that appropriate steps should be taken to reinforce and
encourage the continued attention and dedication of members of the Company’s
management, including yourself, to their assigned duties without distraction, in
the face of potentially disturbing circumstances arising from the possibility of
a Change of Control.

 

Further, it is the intent of the Board in adopting this agreement, originally
agreed to January 6, 2006 (the “Commencement Date”), and as amended and restated
herein (the “Agreement”) to assure the Company and its shareholders (i) of
continuity of management in the event of any actual or threatened Change of
Control and (ii) that key executive employees of the Company will be able to
evaluate objectively whether a potential Change of Control is in the best
interests of the shareholders.

 

In order to induce you to remain in the employ of the Company and to advance the
interests of the Company and its shareholders by providing you with appropriate
financial protection, the Board agrees that you shall receive the severance
benefits set forth in this Agreement in the event that your employment is
terminated due to a Change of Control as specifically provided in the remainder
of this Agreement.  For purposes of this Agreement, your employment with the
Company shall be deemed to be terminated when you have a “Separation from
Service” within the meaning of Section 409A of the Internal Revenue Code of 1986
(the “Code”), and references to your termination of employment shall be deemed
to refer to a Separation from Service.

 


 

1.        Term of Agreement.  This Agreement will become effective on the date
hereof, and shall continue in effect through the third anniversary of the
Commencement Date (the “Date of Expiration”).  However, on that initial Date of
Expiration, and on each extended Date of Expiration thereafter, the term of this
Agreement will be extended automatically for one additional year unless, not
later than six (6) months prior to such Date of Expiration, the Company gives
written notice to you that it has elected not to extend this Agreement. 
However, if a Change of Control occurs during the term of this Agreement, this
Agreement will continue in effect for thirty-six (36) months beyond the end of
the month in which the Change of Control occurred.

 

2.        Change of Control of the Company.  No benefits will be payable under
the terms of this Agreement unless a Change of Control of the Company has
occurred.  A “Change of Control” shall be deemed to have occurred if:

 

(a)       Any “Person” (as defined below), excluding for this purpose the
Company or any subsidiary of the Company, any employee benefit plan of the
Company or of any subsidiary of the Company, or any entity organized, appointed
or established for or pursuant to the terms of any such plan which acquires
beneficial ownership of common shares of the Company, is or becomes the
“Beneficial Owner” (as defined below) of twenty percent (20%) or more of the
common shares of the Company then outstanding; provided, however, that no Change
of Control shall be deemed to have occurred as the result of an acquisition of
common shares of the Company by the Company which, by reducing the number of
shares outstanding, increases the proportionate beneficial ownership interest of
any Person to twenty percent (20%) or more of the common shares of the Company
then outstanding, but any subsequent increase in the beneficial ownership
interest of such a Person in common shares of the Company shall be deemed a
Change of Control; and provided further that if the Board of Directors of the
Company determines in good faith that a Person who has become the Beneficial
Owner of common shares of the Company representing twenty percent (20%) or more
of the common shares of the Company then outstanding has inadvertently reached
that level of ownership interest, and if such Person divests as promptly as
practicable a sufficient number of shares of the Company so that the Person no
longer has a beneficial ownership interest in twenty percent (20%) or more of
the common shares of the Company then outstanding, then no Change of Control
shall be deemed to have occurred.  For purposes of this paragraph (a), the
following terms shall have the meanings set forth below:

 

(i)       “Person” shall mean any individual, firm, limited liability company,
corporation or other entity, and shall include any successor (by merger or
otherwise) of any such entity.

 


 

Executive Change of Control Agreement

Kevin L. Lilly

Page 3

 

(ii)       “Affiliate” and “Associate” shall have the respective meanings
ascribed to such terms in Rule 12b-2 of the General Rules and Regulations under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”).

 

(iii)      A Person shall be deemed the “Beneficial Owner” of and shall be
deemed to “beneficially own” any securities:

 

(A)      which such Person or any of such Person’s Affiliates or Associates
beneficially owns, directly or indirectly (determined as provided in Rule 13d-3
under the Exchange Act);

 

(B)      which such Person or any of such Person’s Affiliates or Associates has
(1) the right to acquire (whether such right is exercisable immediately or only
after the passage of time) pursuant to any agreement, arrangement or
understanding (other than customary agreements with and between underwriters and
selling group members with respect to a bona fide public offering of
securities), or upon the exercise of conversion rights, exchange rights, rights,
warrants or options, or otherwise; provided, however, that a Person shall not be
deemed the Beneficial Owner of, or to beneficially own, securities tendered
pursuant to a tender or exchange offer made by or on behalf of such Person or
any of such Person’s Affiliates or Associates until such tendered securities are
accepted for purchase or exchange; or (2) the right to vote pursuant to any
agreement, arrangement or understanding; provided, however, that a Person shall
not be deemed the Beneficial Owner of, or to beneficially own, any security if
the agreement, arrangement or understanding to vote such security (a) arises
solely from a revocable proxy or consent given to such Person in response to a
public proxy or consent solicitation made pursuant to, and in accordance with,
the applicable rules and regulations promulgated under the Exchange Act and
(b) is not also then reportable on Schedule 13D under the Exchange Act (or any
comparable or successor report); or

 

(C)      which are beneficially owned, directly or indirectly, by any other
Person with which such Person or any of such Person’s Affiliates or Associates
has any agreement, arrangement or understanding (other than customary agreements
with and between underwriters and selling group members with respect to a bona
fide public offering of securities) for the purpose of acquiring, holding,
voting (except to the

 


 

Executive Change of Control Agreement

Kevin L. Lilly

Page 4

 

extent contemplated by the proviso to subparagraph (a)(iii)(B)(2), above) or
disposing of any securities of the Company.

 

Notwithstanding anything in this definition of Beneficial Ownership to the
contrary, the phrase “then outstanding,” when used with reference to a Person’s
beneficial ownership of securities of the Company, shall mean the number of such
securities then issued and outstanding together with the number of such
securities not then actually issued and outstanding which such Person would be
deemed to own beneficially hereunder.

 

(b)       During any period of two (2) consecutive years (not including any
period prior to the execution of this Agreement), individuals who at the
beginning of such two-year period constitute the Board of Directors of the
Company and any new director or directors (except for any director designated by
a person who has entered into an agreement with the Company to effect a
transaction described in paragraph (a), above, or paragraph (c), below) whose
election by the Board or nomination for election by the Company’s shareholders
was approved by a vote of at least two-thirds of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority of the Board; or

 

(c)       Approval by the shareholders of (or if such approval is not required,
the consummation of) (i) a plan of complete liquidation of the Company, (ii) an
agreement for the sale or disposition of the Company or all or substantially all
of the Company’s assets, (iii) a plan of merger or consolidation of the Company
with any other corporation, or (iv) a similar transaction or series of
transactions involving the Company (any transaction described in parts
(i) through (iv) of this paragraph (c) being referred to as a “Business
Combination”), in each case unless after such a Business Combination the
shareholders of the Company immediately prior to the Business Combination
continue to own at least eighty percent (80%) of the voting securities of the
new (or continued) entity immediately after such Business Combination, in
substantially the same proportion as their ownership of the Company immediately
prior to such Business Combination.

 

Any other provision of this Agreement to the contrary notwithstanding, a “Change
of Control” shall not include any transaction described in paragraph (a) or (c),
above, where, in connection with such transaction, you and/or any party acting
in concert with you substantially increase your, his or its, as the case may be,
ownership interest in the Company or a successor to the Company (other than
through conversion of prior ownership interests in the Company and/or through
equity awards received entirely as compensation for past or future personal
services).

 


 

Executive Change of Control Agreement

Kevin L. Lilly

Page 5

 

3.        Definitions.  The following definitions shall be used in determining
whether, under the terms of Section 4 hereof, you are entitled to receive
Accrued Benefits and/or Severance Benefits:

 

(a)       Disability.  “Disability” shall mean that, as a result of your
incapacity due to physical or mental injury or illness, you shall have been
absent from the full-time performance of your duties with the Company for at
least six (6) consecutive months and, within thirty (30) calendar days after
written notice of suspension is given, you shall not have returned to the
full-time performance of your duties.

 

(b)       Retirement.  “Retirement” shall mean your voluntary termination of
your employment (other than for Good Reason, as defined below) at a time after
you have reached age sixty-five (65).

 

(c)       Cause.  “Cause” shall mean (i) your willful and continued failure to
substantially perform your duties with the Company (other than any such failure
resulting from Disability or occurring after issuance by you of a Notice of
Termination for Good Reason), after a demand for substantial performance is
delivered to you that specifically identifies the manner in which the Company
believes that you have not substantially performed your duties, and after you
have failed to resume substantial performance of your duties on a continuous
basis within fourteen (14) calendar days after receiving such demand, (ii) you
willfully engage in conduct which is demonstrably and materially injurious to
the Company, monetarily or otherwise, or (iii) your having been convicted of a
felony which impairs your ability substantially to perform your duties with the
Company.  For purposes of this paragraph (c), no act, or failure to act, on your
part shall be deemed “willful” unless done, or omitted to be done, by you not in
good faith and without reasonable belief that your action or omission was in the
best interest of the Company.

 

(d)       Good Reason.  You shall be entitled to terminate your employment for
Good Reason. For purpose of this Agreement, “Good Reason” shall mean, without
your express written consent, the occurrence within three (3) years following a
Change of Control of the Company of any one or more of the following:

 

(i)       The assignment to you of duties inconsistent with your duties,
responsibilities, and the status of your position as of the day prior to the
Change of Control of the Company, or a reduction or alteration in the nature or
status of your responsibilities from those in effect on the day prior to the
Change of Control;

 


 

Executive Change of Control Agreement

Kevin L. Lilly

Page 6

 

(ii)       A reduction by the Company in your base salary or in your most recent
annual target incentive award opportunity as in effect on the date hereof or as
the same shall be increased from time to time;

 

(iii)      The Company’s requiring you to be based at a location in excess of
two hundred and fifty (250) miles from the location where you are currently
based;

 

(iv)      The failure by the Company to continue in effect the Company’s Pension
Plan, Retirement Savings Plan, Supplemental Retirement Savings Plan,
Supplemental Retirement Plan, Executive Bonus Plan, Stock Compensation Plan, any
plans substituted for the above adopted prior to the Change of Control, or any
other of the Company’s employee benefit plans, policies, practices or
arrangements in which you participate, unless an equitable arrangement (embodied
in an ongoing substitute or alternative plan) to provide similar benefits has
been made with respect to such plan(s); or the failure by the Company to
continue your participation therein (or in such substitute or alternative plan)
on substantially the same basis, both in terms of the amount of benefits
provided and the level of your participation relative to other participants, as
existed as of the time of the Change of Control;

 

(v)       The failure of the Company to reinstate your employment in full (in
the same capacity that you were employed, or in a mutually agreeable capacity)
in the event that your employment was suspended due to a Disability and, within
three years, you request to be reinstated and are ready, willing, and able to
adequately perform your employment duties;

 

(vi)      The termination, replacement, or reassignment of twenty-five percent
(25%) or more of the elected officers of the Company existing as of the day
prior to a Change of Control, unless the officer is terminated due to death,
Disability, or Retirement, or by the Company for Cause, or by the officer other
than for Good Reason (all as herein defined);

 

(vii)     The failure of the Company to obtain a satisfactory agreement from any
successor to the Company to assume and agree to perform this Agreement, as
contemplated in Section 5 hereof; and

 

(viii)     Any purported termination by the Company of your employment that is
not effected pursuant to a Notice of Termination satisfying the requirements of
paragraph (f), below, and for purposes of this Agreement, no such purported
termination shall be effective.

 


 

Executive Change of Control Agreement

Kevin L. Lilly

Page 7

 

(ix)      At any time during the one (1) year period beginning thirty (30) days
following a Change of Control, you shall be entitled to terminate your
employment for any reason, and such termination shall be deemed to be for Good
Reason for all purposes of this Agreement.

 

Your right to terminate your employment pursuant to this paragraph (d) shall not
be affected by your suspension due to Disability.  Your continued employment
shall not constitute a waiver of your rights with respect to any circumstance
constituting Good Reason hereunder.

 

(e)       Notice of Termination.  Any termination by the Company for Cause or by
you for Good Reason shall be communicated by Notice of Termination to the other
party hereto.  For purposes of this Agreement, a “Notice of Termination” shall
mean a written notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of your employment
under the provisions so indicated.

 

(f)       Date of Termination.  “Date of Termination” shall mean the date
specified in the Notice of Termination where required (but not less than thirty
(30) calendar days following delivery of the Notice of Termination, except that
termination for Cause may be effective immediately) or in any other case upon
ceasing to perform services to the Company; provided that if within twenty (20)
calendar days after any Notice of Termination one party notifies the other party
that a dispute exists concerning the termination, the Date of Termination shall
be the date finally determined to be the Date of Termination, either by written
agreement of the parties or by a binding and final arbitration decision.  In the
event that a dispute exists concerning the Date of Termination, you shall
continue to receive your full compensation (including participation in all
benefit and insurance plans in which you were participating) in effect when the
notice giving rise to the dispute was given, until the Date of Termination is
finally determined.  In such event, you will be required to reimburse the
Company for all compensation received beyond the finally determined Date of
Termination either by direct cash reimbursement within thirty (30) calendar days
of resolving the conflict or by appropriately reducing your remaining benefits
to be received under the terms of this Agreement.

 

(g)       Earned Bonus Amount.  For any year prior to the year during which a
Change of Control occurs, your “Earned Bonus Amount” means your actual bonus for
that year. For the year during which a Change of Control occurs, your “Earned
Bonus Amount” means your total potential bonus for the year as determined under
the 2005 Executive


 

Executive Change of Control Agreement

Kevin L. Lilly

Page 8

 

Bonus Plan or applicable successor bonus plan (the “Bonus Plan”), according to
the business performance metric achieved, and prorated to reflect your length of
service during the Bonus Plan year.

 

4.        Compensation Upon Termination Following a Change of Control

 

(a)       Accrued Benefits.  In the event that your employment is terminated for
any reason during the term of this Agreement following a Change of Control of
the Company (as defined in Section 2 herein), you shall receive your Accrued
Benefits through the Date of Termination.  For purposes of this Agreement, your
“Accrued Benefits” shall include the following:

 

(i)       All base salary for the time period ending with your Date of
Termination, at the rate in effect at the time Notice of Termination is given or
on the Date of Termination if no Notice of Termination is required;

 

(ii)       A bonus payment equal to one hundred percent (100%) of the greater of
(A) your target bonus for the year in which the Date of Termination occurs,
prorated based upon the ratio of the number of months (full credit for a partial
month) you were employed during that bonus year to the total months in that
bonus year, and (B) your Earned Bonus Amount for the year in which the Date of
Termination occurs, calculated as if the Date of Termination were the end of
that year for purposes of the Bonus Plan;

 

(iii)      A cash equivalent of all unused vacation to which you were entitled
through your Date of Termination;

 

(iv)      Reimbursement for any and all monies advanced in connection with your
employment for reasonable and necessary expenses incurred by you on behalf of
the Company for the time period ending with your Date of Termination;

 

(v)       Any and all other cash earned through the Date of Termination and
deferred at your election or pursuant to any deferred compensation plan then in
effect;

 

(vi)      An accrued benefit under the SPX Corporation Supplemental Retirement
Plan for Top Management (the “SERP”);

 

(vii)     All other amounts to which you are entitled under any compensation or
benefit plan, program, practice or policy of the Company in effect as of the
Date of Termination; and

 


 

Executive Change of Control Agreement

Kevin L. Lilly

Page 9

 

(viii)     Subject to Section 4(e), the payments provided for in paragraphs (i),
(ii), (iii), (iv) and (v), above, shall be made in a lump sum cash payment as
soon as administratively practicable (but in no event more than ten (10) days)
following your termination of employment.  If the total amount of annual bonus
is not determinable on that date, the Company shall pay the amount of bonus that
is determinable and the remainder shall be paid in a lump sum cash payment at
the time such bonuses are paid generally and in all events within the two and
one-half (2½) months following the end of the calendar year in which the bonus
is earned.

 

(b)       Severance Benefits.  In the event that your employment is terminated
during the term of this Agreement following a Change of Control of the Company
(as described in Section 2 herein), unless your termination is (i) because of
your death, Disability, or Retirement; (ii) by the Company for Cause; or
(iii) by you other than for Good Reason, you shall receive, in addition to your
Accrued Benefits, the Severance Benefits.  For purposes of this Agreement, your
“Severance Benefits” shall include the following:

 

(i)       Your annual base salary at the rate in effect immediately prior to the
Change of Control of the Company or, if greater, at the rate in effect at the
time Notice of Termination is given, or on the Date of Termination if no Notice
of Termination is required, multiplied by two (2);

 

(ii)       An amount equal to two (2) times the greatest of (I) the highest of
your Earned Bonus Amounts for the three (3) years immediately preceding the year
in which the Date of Termination occurs (the “Year of Termination”) or (II) your
target bonus under the Bonus Plan for the Year of Termination or (III) your
Earned Bonus Amount for the Year of Termination, calculated as if the Date of
Termination were the end of that year for purposes of the Bonus Plan;

 

(iii)      For a two (2) year period after your Date of Termination, the Company
will arrange to provide to you the same health care coverage you had prior to
your termination, at the Company’s expense, which includes, but is not limited
to, hospital, surgical, medical, dental, and dependent coverages.  For purposes
of the Retirement Plan health care coverage, you will receive the same number of
additional years of credited service, for computing your benefit, as normally
computed under the terms of the Plan.  Health care benefits otherwise receivable
by you pursuant to this subparagraph (iii) shall be reduced to the extent
comparable benefits are actually received by you from a subsequent employer
during the two (2) year period following your Date of

 


 

Executive Change of Control Agreement

Kevin L. Lilly

Page 10

 

Termination, and any such benefits actually received by you shall be reported to
the Company.  To the extent the provision of health care benefits receivable by
you pursuant to this subparagraph (iii) extends beyond the COBRA continuation
period, such benefits will be provided in accordance with the requirements of
Code Section 409A and Treasury Regulation § 1.409A-3(i)(1)(iv) (or any similar
or successor provisions);

 

(iv)      For a two (2) year period after your Date of Termination, the Company
will arrange to provide to you, at the Company’s expense, life insurance
coverage in the amount of two (2) times your base salary in effect at your Date
of Termination and, at the end of the two (2) year period, for the remainder of
your life the Company will provide to you life insurance coverage in the amount
of your base salary in effect at your Date of Termination, provided that such
coverage will be provided in accordance with the requirements of Code
Section 409A and Treasury Regulation § 1.409A-3(i)(1)(iv) (or any similar or
successor provisions);

 

(v)       Under the Company’s Pension Plan and Supplemental Retirement Plan for
Top Management, you will receive immediate full vesting as of your Date of
Termination and receive two (2) additional full years of service credit for
computing your accrued retirement benefit under both plans. Further, in
computing the accrued retirement benefits under both plans, two (2) years will
be added to your actual age, and the definition of “Final Average Pay” (base and
bonus) shall be the greater of (A) your highest three (3) year average or
(B) the sum of your actual base salary in effect at your Date of Termination
plus the greatest of the bonus amounts described in parts (B)(I), (II) and
(III) of subparagraph (ii), above, with the additional benefits, to the extent
not payable under the Pension Plan, to be paid as an additional benefit under
the Supplemental Retirement Plan for Top Management;

 

(vi)      Under the Company’s Supplemental Retirement Savings Plan (the “SRSP”),
you will receive a cash lump sum payment of the full balance (vested and
unvested) of your Pre-2005 Account (as defined in the SRSP);

 

(vii)     Each stock option which you have been granted by the Company and which
is not yet vested shall become immediately vested and exercisable and shall
continue to be exercisable for the lesser of (A) two (2) years following your
Date of Termination or (B) the time remaining until the originally designated
expiration date, unless a longer exercise period is provided for in the
applicable plan or award agreement;

 

Executive Change of Control Agreement

Kevin L. Lilly

Page 11

 

(viii)     Any contractual restrictions placed on shares of restricted stock or
other equity based compensation awards which you have been awarded pursuant to
the Company’s Stock Compensation Plan shall lapse as of your Date of
Termination;

 

(ix)      If any portion of the Severance Payments (in the aggregate, “Total
Payments”) will be subject to the golden parachute “Excise Tax” imposed by
Section 4999 of the Code, the Company shall pay to you an additional amount (the
“Gross-Up Payment”) such that the net amount retained by you after deduction of
any Excise Tax (including any related penalties and interest) on the Total
Payments (but not any federal, state, or local income tax on the Total
Payments), and any federal, state, and local income tax and Excise Tax
(including any related penalties and interest) on the Gross-Up Payment, shall be
equal to the Total Payments.  The determination of whether any Excise Tax will
be imposed and of the amount of the Gross-Up Payment will be made by tax counsel
selected by the Company’s independent auditors and acceptable to you. For
purposes of determining whether any of the Total Payments will be subject to the
Excise Tax and the amount of such Excise Tax, (A) any other payments or benefit
received or to be received by you in connection with a Change of Control of the
Company or your termination of employment (whether pursuant to the terms of this
Agreement or any other plan, arrangement, or agreement with the Company) shall
be treated as “parachute payments” within the meaning of Section 280G(b)(2) of
the Code, and all “excess parachute payments” within the meaning of
Section 280G(b)(1) shall be treated as subject to the Excise Tax, unless in the
opinion of such tax counsel such other payments or benefits (in whole or in
part) do not constitute parachute payments, or such excess parachute payments
(in whole or in part) represent reasonable compensation for services actually
rendered within the meaning of Section 280G(b)(4)(B) of the Code, and (B) the
value of any noncash benefits or any deferred payment or benefit shall be
determined by the Company’s independent auditors in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code.  For purposes of
determining the amount of the Gross-Up Payment, you shall be deemed to pay
federal income taxes at the highest marginal rate of federal income taxation for
the calendar year in which the Gross-Up Payment is made and state and local
income taxes at the highest marginal rates of taxation in the state and locality
of your residence (at the time at which the Gross-Up Payment is made) as
effective for the calendar year in which the Gross-Up Payment is made, net of
the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes.

 


 

Executive Change of Control Agreement

Kevin L. Lilly

Page 12

 

The payments provided for in this subparagraph (ix) shall be made not later than
thirty (30) calendar days following your Date of Termination; provided, however,
that if the amounts of such payments cannot be finally determined on or before
such day, the Company shall pay to you on such day an estimate, as determined in
good faith by such tax counsel, of the minimum amount of such payments and shall
pay the remainder of such payments (together with interest at the rate provided
in Section 1274(b)(2)(B) of the Code) as soon as the amount thereof can be
determined but in no event later than sixty (60) calendar days after your Date
of Termination.  In the event that the amount of the estimated payment exceeds
the amount subsequently determined to have been due, such excess shall be repaid
as soon as practicable after demand by the Company.  Notwithstanding the
foregoing, the sixty (60) day period for deferment of the Gross-Up Payment shall
not preempt or otherwise eliminate your right to receive any other payments to
which you are entitled under this subparagraph or otherwise under the terms of
this Agreement and to receive additional Gross-Up Payments based on such
additional payments pursuant to this subparagraph;

 

(x)       To the full extent permitted by law, the Company shall indemnify you
(including the advancement of expenses) for any judgments, fines, amounts paid
in settlement and reasonable expenses, including attorneys’ fees, incurred by
you in connection with the defense of any lawsuit or other claim to which you
are made a party by reason of being or having been an officer, director or
employee of the Company or any of its subsidiaries.  In addition, you will be
covered by director and officer liability insurance to the maximum extent that
such insurance maintained by the Company from time to time covers any officer or
director (or former officer or director) of the Company.  Any costs and expenses
that are to be paid or reimbursed pursuant to the preceding provisions of this
paragraph (x) shall be reimbursed in accordance with the requirements of
Section 409A and Treasury Regulation § 1.409A-3(i)(1)(iv) (or any similar or
successor provisions).

 

(xi)      You will be entitled to receive outplacement services, at the expense
of the Company, from a provider reasonably selected by you.  Such outplacement
services must be incurred by you no later than the end of the calendar year that
includes the second anniversary of the termination of your employment.  If
applicable, reimbursement of such expenses shall be made to you no later than
the end of the calendar year that includes the third anniversary of the
termination of your employement.

 


 

Executive Change of Control Agreement

Kevin L. Lilly

Page 13

 

(xii)      The Company also shall pay to you all legal fees and expenses
incurred by you as a result of such termination of employment (including all
such fees and expenses, if any, incurred in contesting or disputing any such
termination or in seeking to obtain or enforce any right or benefit provided by
this Agreement or in connection with any tax audit or proceeding to the extent
attributable to the application of Section 4999 of the Code to any payment or
benefit provided hereunder), provided that such fees and expenses that are to be
paid or reimbursed pursuant to the preceding provisions of this paragraph (xii)
shall be reimbursed in accordance with the requirements of Section 409A and
Treasury Regulation § 1.409A-3(i)(1)(iv) (or any similar or successor
provisions); and

 

(xiii)     Subject to Section 4(e) and except as otherwise provided in this
Agreement, the payments provided in paragraphs (i), (ii), (v) if a lump sum has
been elected previously in accordance with the terms of the applicable plan,
(vi) and (xii) above, shall be made  in a lump sum cash payment as soon as
administratively practicable (but in no event more than ten (10) days) following
your termination of employment.  If the total amount of annual bonus is not
determinable on that date, the Company shall pay the amount of bonus that is
determinable and the remainder shall be paid in a lump sum cash payment at the
time such bonuses are paid generally and in all events within the two and
one-half (2½) months following the end of the calendar year in which the bonus
is earned.  As all of the payments referenced in the first sentence of this
subparagraph (xiii) are included for purposes of determining the Gross-Up
Payment, the thirty (30) day period identified above shall not preempt or
otherwise eliminate your right to receive any other payments to which you are
entitled under the terms of this Agreement and to receive additional Gross-Up
Payments based on such additional payments.

 

(c)       Any provision in this Agreement to the contrary notwithstanding, if a
Change of Control occurs and if your employment with the Company is terminated
within six (6) months prior to the date on which the Change of Control occurs,
and if you reasonably demonstrate that such termination of employment (i) was at
the request of a third party who has taken steps reasonably calculated to effect
the Change of Control, (ii) otherwise arose in connection with or anticipation
of the Change of Control, or (iii) would not have occurred or would be less
likely to have occurred if the Change of Control were not anticipated, then for
all purposes of this Agreement the termination of your employment shall be
deemed to have occurred following the Change of Control.

 


 

Executive Change of Control Agreement

Kevin L. Lilly

Page 14

 

(d)       You shall not be required to mitigate the amount of any payment
provided for in this Section 4 by seeking other employment or otherwise, nor
shall the amount of any payment provided for in this Section 4 be reduced by any
compensation earned by you as the result of employment by another employer after
your Date of Termination, or otherwise, with the exception of a reduction in
your insurance benefits as provided in Section 4(b)(iii).

 

(e)       If, at the time you become entitled to your Accrued Benefits and your
Severance Benefits under this Section 4, you are a “specified employee” (as
defined under Section 409A), then, notwithstanding any other provision in this
Agreement to the contrary, the following provisions shall apply.

 

(i)       None of your Accrued Benefits and Severance Benefits considered
deferred compensation under Section 409A and not subject to an exception or
exemption thereunder shall be paid to you until the date that is six (6) months
after your termination or, if earlier, the date of your death (the “Six Month
Delay Rule”).  Any such Accrued Benefits and Severance Benefits that would
otherwise have been paid to you during this six-month period (the “Six Month
Delay”) shall instead be aggregated and paid to you no later than ten (10) days
following the date that is six (6) months after your termination (together with
interest at the interest credit rate provided in the SPX Corporation Individual
Account Retirement Plan).  Any Accrued Benefits and Severance Benefits to which
you are entitled to be paid under this Section 4 after the date that is six
(6) months after your termination shall be paid to you in accordance with the
applicable terms of Section 4.

 

(ii)       During the Six-Month Delay, the Company will pay to you the
applicable payments set forth in this Section 4, to the extent any of the
following exceptions to the Six-Month Delay Rule apply:

 

(A)          the short-term deferral rule of Code Section 409A and Treasury
Regulation §1.409A-1(b)(4) (or any similar or successor provisions) (including
with the treatment of each payment as one of a series of separate payments for
purposes of Code Section 409A and Treasury Regulation §1.409A-2(b)(2)(iii)) (or
any similar or successor provisions),

 

(B)           payments permitted under the separation pay exception of Code
Section 409A and Treasury Regulation §1.409A-1(b)(9)(iii) (or any similar or
successor provisions), and

 


 

Executive Change of Control Agreement

Kevin L. Lilly

Page 15

 

(C)                                payments permitted under the limited payments
exception of Code Section 409A and Treasury Regulation §1.409A-1(b)(9)(v)(D) (or
any similar or successor provisions),

 

provided that the amount paid under this paragraph will count toward, and will
not be in addition to, the total payment amount required to be made to you by
the Company under this Section 4 on account of your separation from service and
any applicable Company benefit plan.

 

(f)       The Company shall deliver to you a release in favor of the Company
that is acceptable to the Company (the “Release”) as soon as administratively
feasible following your termination of employment.  Notwithstanding anything in
this Agreement to the contrary, no payments pursuant to Section 4(a)(ii) or
Section 4(b) shall be made prior to the date that both (i) you have delivered an
original, signed Release to the Company and (ii) the revocability period (if
any) has elapsed; provided, however, that any payments that would otherwise have
been made prior to such date but for the fact that you had not yet delivered an
original, signed Release (or the revocability period had not yet elapsed) shall
be made as soon as administratively practicable but not later than the
seventy-fourth (74th) day following your termination of employment.  If you do
not deliver an original, signed Release to the Company within ten (10) business
days (or longer if required by applicable law) after receipt of the same from
the Company, (i) your rights shall be limited to those made available to you
under Section 4(a) above (excluding Section 4(a)(ii)), and (ii) the Company
shall have no obligation to pay or provide to you any amount or benefits
described in Section 4(a)(ii) or Section 4(b), or any other monies on account of
the termination of your employment.

 

5.        Successors; Binding Agreements.

 

(a)       The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company or of any division or subsidiary thereof
employing you to expressly assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
it if no such succession had taken place.  Failure of the Company to obtain such
assumption and agreement prior to the effectiveness of any such succession shall
be a breach of this Agreement and shall entitle you to compensation from the
Company in the same amount and on the same terms to which you would be entitled
hereunder if you terminated your employment for Good Reason following a Change
of Control, except that for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed your Date of
Termination.

 


 

Executive Change of Control Agreement

Kevin L. Lilly

Page 16

 

(b)       This Agreement shall inure to the benefit of and be enforceable by
your personal and legal representatives, executors, administrators, successors,
heirs, distributees, devisees, and legatees.  If you should die while any amount
would still be payable to you hereunder if you had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement, to your devisee, legatee or other designee or, if there
is no such designee, to your estate.

 

6.        No Funding of Benefits.  Nothing herein contained shall require or be
deemed to require the Company to segregate, earmark, or otherwise set aside any
funds or other assets to provide for any payments to be made hereunder.  Your
rights under this Agreement shall be solely those of a general creditor of the
Company.  However, in the event of a Change of Control, the Company may deposit
cash or property, or both, equal in value to all or a portion of the benefits
anticipated to be payable hereunder into a trust, the assets of which are to be
distributed at such times as are otherwise provided for in this Agreement and
are subject to the rights of the general creditors of the Company.

 

7.        Withholding of Taxes.  The Company may withhold from any amounts
payable under this Agreement all federal, state, city, or other taxes as legally
shall be required.

 

8.        Notice.  For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the first page of this Agreement.

 

9.                                       Miscellaneous.  No provision of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing and signed by you and such officer as may
be specifically designated by the Board.  The validity, interpretation,
construction, and performance of this Agreement shall be governed by the laws of
the State of Michigan.

 

10.       Employment Rights.  This Agreement shall not confer upon you any right
to continue in the employ of the Company or its subsidiaries and, except to the
extent that benefits may become payable under Section 4, above, shall not in any
way affect the right of the Company or its subsidiaries to dismiss or otherwise
terminate your employment at any time and for any reason with or without cause.

 

11.       No Vested Interest.  Neither you nor your beneficiaries shall have any
right, title or interest in any benefit under this Agreement prior to the
occurrence of all of the events specified herein as necessary conditions to such
right, title or interest.

 


 

Executive Change of Control Agreement

Kevin L. Lilly

Page 17

 

12.       Prior Agreements.  This Agreement contains the understanding between
the parties hereto with respect to severance benefits in connection with a
Change of Control of the Company and supersedes any prior such agreement between
the Company (or any predecessor of the Company) and you.  If there is any
discrepancy or conflict between this Agreement and any plan, policy and program
of the Company regarding any term or condition of severance benefits in
connection with a Change of Control of the Company, the language of this
Agreement shall govern.

 

13.                                 Validity.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, which shall
remain in full force and effect.

 

14.                                 Counterparts.  This Agreement may be
executed in several counterparts, each of which shall be deemed to be an
original but all of which together shall constitute one and the same instrument.

 

15.                                 Arbitration.  Any dispute or controversy
arising under or in connection with this Agreement shall be settled exclusively
by arbitration in accordance with the rules of the American Arbitration
Association then in effect.  Judgment may be entered on the arbitrator’s award
in any court having jurisdiction.  However, you shall be entitled to seek in
court specific performance of your right, pursuant to Section 3(f), above, to be
paid until the Date of Termination during the pendency of any dispute or
controversy arising under or in connection with this Agreement.

 

16.       409A Compliance.  To the extent any provision of this Agreement or
action by the Company would subject you to liability for interest or additional
taxes under Section 409A, it will be deemed null and void, to the extent
permitted by law and deemed advisable by the Company. It is intended that this
Agreement will comply with Section 409A, including the exceptions for short-term
deferrals, separation pay arrangements, reimbursements, and in-kind
distributions, and this Agreement shall be administered accordingly, and
interpreted and construed on a basis consistent with such intent. Each payment
under Section 4 of this Agreement or any Company benefit plan is intended to be
treated as one of a series of separate payments for purposes of Code
Section 409A and Treasury Regulation §1.409A-2(b)(2)(iii) (or any similar or
successor provisions).  This Agreement may be amended to the extent necessary
(including retroactively) by the Company in order to preserve compliance with
Section 409A.  The preceding shall not be construed as a guarantee of any
particular tax effect for your compensation and benefits.

 


 

Executive Change of Control Agreement

Kevin L. Lilly

Page 18

 

If this letter properly sets forth our agreement on the subject matter hereof,
kindly date, sign and return to the Company the enclosed copy of this letter,
which will then constitute our agreement on this subject.

 

 

EXECUTIVE ACCEPTANCE

SPX CORPORATION

 

 

 

 

/s/Kevin L. Lilly

 

By: /s/Christopher J. Kearney

Kevin L. Lilly

      Christopher J. Kearney

 

 

 

Its:

Chairman, President and Chief
Executive Officer

 

 

 

Date:December 16, 2008

 
